DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Rather than “means for,” the instant limitations recite the generic placeholder of “computer toolbox” along with functional language specifying what such a computer toolbox is programmed to do.  A “computer toolbox” is not a term of art which would be understood by one of ordinary skill in the art to refer to a specific structure, nor would it be understood to refer to a general class of structures.  Rather, the limitation is interpreted as a computer-implemented means-plus-function limitation.  The Specification and claims each clearly provide the special purpose algorithm in the form of the reparametrized Superformula equation which is to be applied in various practical applications.  However, the Specification itself is less clear as to the specific structure or general purpose computer which must be disclosed as performing this algorithm.  As will be addressed further below, all that is disclosed explicitly in the Specification is “a computer-implemented method for synthesizing, optimizing, converting and/or analyzing shapes…” and “a system configured to execute at least one computer-implemented method according to the invention” on page 1, and then provides no description of any device or structure or elements which specifically make up such a “system configured” nor what a “computer” would be to implement a “computer-implemented method”.  The original claim 3 does contain the components of a typical computer system, showing that at least such a computer which would be programmed is originally disclosed in some manner, but this is not in the Specification and is not specifically linked to the computer toolbox.  Thus while the structure in the Specification is not adequate at this time to properly support interpretation under 35 U.S.C. 112(f), the claim limitations above of the “computer toolbox programmed to…” perform the recited limitations are interpreted as a special purpose computer-implemented means-plus-function limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The Examiner notes that the claims have also been analyzed with respect to 35 U.S.C. 101 and have been determined eligible at prong two of step 2A of the subject matter eligibility test for products and processes (see MPEP 2106).  The independent claims each recite abstract ideas in the form of the recited equations which are abstract ideas attempting to describe natural phenomenon using such equations.  However, the claims are not directed to the recited judicial exceptions, but rather are considered to recite additional elements that integrate the judicial exceptions into practical applications.  The claims recite additional elements in the form of the computer systems which apply the equation to specific applications of image, wave and shape generations.  The Specification at pages 5-9 details the applications of the equation in each claim and their purported improvements.  Furthermore, page 2 of the Specification describes the advantages of the form of the equation when programmed on a computer, further tending to show eligibility as the special purpose algorithm can ostensibly be applied in a greater number of fields in it recited form.  Thus while the claims recite judicial exceptions, they are not directed toward said judicial exceptions, and quality as eligible subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 6, claim limitation “computer toolbox programmed to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. With respect to any type of actual structure in the Specification and Drawings portions of the written description, the Specification discloses at a high level: “a computer-implemented method for synthesizing, optimizing, converting and/or analyzing shapes…” and “a system configured to execute at least one computer-implemented method according to the invention” on page 1, and then provides no description of any device or structure or elements which specifically make up such a “system configured” nor what a “computer” would be to implement a “computer-implemented method”.  The Specification goes into great detail as to the algorithm which is used and application of the algorithm to various fields, but does not specifically link the algorithm to any device or structure which actually performs the method, nor does it even describe any specific device for performing the method. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 3, the instant claim recites a “system is programmed to solve the following equation” and “said system is configured to generate a graphic image…wherein said graphic image is at least partially generated by the processor…”  which renders the claim indefinite.  The claim is unclear as to what actually performs the solving of the “equation” as it positively recites at least the “graphic image is at least partially generated by the processor…” but does not recite that the processor solves the 
Regarding claim 4, the phrase “creating a preferably time-wise arrangement for display…” renders the claim indefinite because it is not clear whether a “time-wise arrangement” is required by the claims as “preferably” implies the limitation is not necessary to be performed if it were read more to mean “optionally”, but also could be read as requiring such a preference to be performed.  The claim also does not address or define what would cause such a preference to be selected or not.  This also shows that “preferably” is essentially a relative term of degree and further as “preferably” is not tied to any specific actor or component, it is not clear what or whose preference is being considered.  Note that reciting the creation of a time-wise arrangement of the additional images in the alternative would likely overcome this rejection.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “computer graphics display system” and “processor; a memory connected to said processor” “a monitor configured to display computer graphic images” and “computer toolbox programmed to solve” must be shown or the feature(s) canceled from the claim(s).   Furthermore, the drawings do not depict the recited processes specified in the claims and thus such processes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a system configured to execute at least one computer-implemented method according to the invention” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: like the drawings noted above, there is no clear support or antecedent basis in the Specification for the claimed “computer graphics display system” and “processor; a memory connected to said processor” “a monitor configured to display computer graphic images”; nor for “a computer toolbox programmed to solve”; furthermore a “time-wise arrangement” finds no specific clear support or antecedent basis in the specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SCOTT E SONNERS/Examiner, Art Unit 2613           


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613